Citation Nr: 0614861	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  02-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbosacral strain with degenerative disc 
disease from March 1, 1998 to April 16, 2002.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a lumbosacral strain with degenerative disc 
disease on or after April 17, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran had active service from February 1978 to February 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
a lumbosacral strain and assigned a noncompensable evaluation 
effective from March 1, 1998.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Reasons for Remand: To provide the veteran with a corrective 
VCAA notice letter, to obtain additional treatment records, 
and to afford the veteran a more recent VA examination. 

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

In this case, it appears that there may additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran submitted a statement in 
March 2006 in which she indicated that she was scheduled for 
surgery in April 2006, which was also confirmed by a January 
2006 letter from a private physician to the veteran.  In 
addition, VA medical records dated in November 2005 indicate 
that the veteran would be fitted for a back brace later that 
month.  However, the claims file does not contain any 
treatment records documenting such treatment.  In fact, the 
evidence of record does not include any treatment records 
dated after June 2005.  Such records may prove to be relevant 
and probative.  Therefore, the RO should attempt to obtain 
and associate with the claims file any and all treatment 
records pertaining to the veteran' lumbosacral strain with 
degenerative disc disease.

In addition, the Board notes that the veteran was afforded a 
VA examination in February 2005 in connection with her claim 
for a higher initial evaluation.  However, the February 2005 
VA examiner indicated that the findings of a March 2004 MRI 
were not available for comparison with those images obtained 
in April 2002.  He further commented that the veteran needed 
to be seen by a neurosurgeon who would review her April 2002 
and March 2004 MRIs in order to determine whether the 
veteran's disability had truly worsened.  Moreover, as noted 
above, the veteran was scheduled to undergo back surgery in 
April 2006.  Therefore, the Board is of the opinion that a 
more recent VA examination is in order in this case for the 
purpose of ascertaining the current severity and 
manifestations of the veteran's service-connected back 
disability.

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date.  As that question is involved in the present appeal and 
the case is already being remanded for further development, 
the RO should provide the veteran with a proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish an effective date.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:


1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish an effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for her 
back disability.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be 
made for treatment records dated after 
June 2005, including those documenting 
her back surgery scheduled for April 
2006.  

3.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of her 
service-connected lumbosacral strain 
with degenerative disc disease.  Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the April 2002 
and March 2004 MRIs, and to comment on 
the severity of the veteran's service-
connected back disability.  The 
examiner should provide the range of 
motion of the spine in degrees, and he 
should state the total duration of 
incapacitating episodes during the 
past 12 months.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should 
any additional disability due to these 
factors. The examiner should report 
all signs and symptoms necessary for 
rating the veteran's back disability 
under the both the old and revised 
rating criteria.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until she is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





